DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3 and 15 are pending. Amendment has overcome standing rejections under 35 USC 112(a) and 35 USC 112(b). Cancelation of claim 5 has rendered moot any statement of claim interpretation of claim 5.

Allowable Subject Matter
Claims 1-3 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Scalzo (US 20150377063) does not disclose claimed features directed to the shapes of the blanks. Vetter (US 5015136) which teaches certain features of the claimed blank geometries, and is directed to a fastening process does not teach a single blank which comprises two portions which may be construed as inserting holes from which pillar portions of the assembly taught by Vetter protrudes. The prior art as a whole further does not suggest further sintering a built-up blank which is formed by joining blanks having the presently claimed geometric features.  Amendments that require that the two holes are aligned and applicant’s remarks that the drawings in Fig. 4 serve as support clarify the relationship of the two claimed holes to define a contiguous void volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736